Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 1 of 11 PagelD #: 43

US DISTRICT COURT
WESTERN DIST ARKANSAS
_ FILED

IN THE UNITED STATES DISTRICT COURT DEC 17 2019

WESTERN DISTRICT OF ARKANSAS By CASEY UNG, Clerk
HOT SPRINGS DIVISION By i ;

UNITED STATES OF AMERICA

)
)

v. ) CRIMINAL NO. 6:19CR60024-001
)

DERECK IMGEMI )

PLEA AGREEMENT _
Pursuant to Rule 11(c)(1) of the Federal Rules of Criminal Procedure, the parties hereto
acknowledge that they have entered into negotiations which have resulted in this agreement. The

agreement of the parties is as follows:

COUNTS OF CONVICTION AND DISMISSAL

1. The defendant, DERECK IMGEMI, hereby agrees to plead guilty to Count One of the
Indictment charging the defendant with being a Felon in Possession of a Firearm, in
violation of 18 U.S.C. §922(2)(1). Ifthe Court accepts this plea agreement, once the Court
has pronounced sentence, the Government will move to dismiss Counts Two of the
Indictment.

ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA

2, The defendant has fully discussed with defense counsel the facts of this case and the
elements of the crime to which the defendant is pleading guilty. The defendant has
committed each of the elements of the crime to which the defendant is pleading guilty, and
admits that there is a factual basis for this guilty plea. The following facts are true and
undisputed:

a. On April 28, 2019, a trooper with the Arkansas State Police conducted a traffic stop
for expired tags and suspended registration on a black 1997 Lexus ES300 on MLK

Page 1 of i1
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 2 of 11 PagelD #: 44

Expressway, which is in the Hot Springs Division of the Western District of
Arkansas.

. Upon making contact, the driver provided a fictitious name to the trooper. After

another trooper arrived with a fingerprint scanner, the driver was identified as
DERECK IMGEMI. The defendant was then taken into custody for driving on a
suspended license and obstructing governmental operations. During an inventory
of the vehicle, the trooper found a loaded .22 caliber revolver in the pocket of the
driver’s side door.

Later that evening, Imgemi was Interviewed by Arkansas State Police Special
Agent Josh Heckel at the Garland County Detention Center. Subsequent to being
advised of and waiving his A¢franda rights, Imgemi advised that he had the firearm
for protection. .

. The firearm was subsequently examined by the ATF and determined to have been

manufactured outside the State of Arkansas. The defendant has at least one felony
conviction and was aware of his prohibited status at the time of possession of said
firearm.

ADVICE OF RIGHTS

3. The defendant hereby acknowledges that ghe has been advised of and fully understands the

following constitutional and statutory rights:

a.

mmeags

to have an attorney and if the defendant cannot afford an attorney, to have one |
provided to him and paid for at government expense;

to persist in his plea of not guilty;

to have a speedy and public trial by jury;

to be presumed innocent until proven guilty beyond a reasonable doubt;

to confront and examine witnesses who testify against him;

to call witnesses on his behalf;

to choose to testify or not testify and that no one could force the defendant to
testify; and,

to have at least 30 days to prepare for trial.

WAIVER OF RIGHTS

4. The defendant hereby acknowledges that he understands with respect to each count to

which he pleads guilty, he thereby WAIVES ali of the rights listed as (b) through (h) of the

above paragraph.

Page 2 of 11
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 3 of 11 PagelD #: 45

WAIVER OF ACCESS TO RECORDS

5. The defendant hereby waives all rights, whether asserted directly or by a representative, to
request or receive from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including without limitation any
records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552, or the
Privacy Act of 1974, 5 U.S.C. § 552a.

WAIVER OF “HYDE” CLAIM

6. The defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C. § 3006A,
for attorney fees and other litigation expenses arising out of the investigation or
prosecution of this matter.

EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

7. The defendant agrees that if after signing this plea agreement the defendant commits any
crimes, violates any conditions of release, or fails to appear for sentencing, or if the
defendant provides information to the Probation Office or the Court that is intentionally
misleading, intentionally incomplete, or intentionally untruthful, or if the defendant
violates any term of this plea agreement, takes a position at sentencing which is contrary
to the terms of this plea agreement or attempts to withdraw from this plea agreement, this
shall constitute a breach of this plea agreement which shall release the United States from
any and all restrictions or obligations placed upon it under the terms cf this agreement and
the United States shall be free to reinstate dismissed charges or pursue additional charges
against the defendant. The defendant shall, however, remain bound by the terms of the
agreement, and will not be allowed to withdraw this plea of guilty unless permitted to do

so by the Court.

Page 3 of 11
Case 6:19-cr-60024-SOH Document 19 Filed 12/17/19 Page 4 of 11 PagelD #: 46

8. The defendant further agrees that a breach of any provisions of this plea agreement shall
operate as a WAIVER of defendant’s rights under Rule 11(f) of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence and the government
shali be allowed to use and to introduce into evidence any one or more of the following:

a. admissions against interest, both oral and written, made by the defendant to any
person;

b. statements made by the defendant during his change of plea hearing;

the factual basis set forth in the plea agreement; _

d. any testimony given under oath in these proceedings or to a grand jury ora petit .
jury;

e. any and all physical evidence of any kind which the defendant has provided to
the government; and,

f. any and all information provided by the defendant to the government’s
attorneys, or to federal, state, county, and/or local law enforcement officers.

°

WAIVER OF APPELLATE AND POST-CONVICTION RIGHTS

9, In exchange for the Government’s concessions in this plea agreement, defendant waives,
to the full extent of the law, any right to appeal or to collaterally attack the conviction and
sentence, including any restitution order, as follows:

a. the defendant waives the right to directly appeal the conviction and sentence
pursuant to 28 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a);

b. the defendant reserves the right to appeal from a sentence which exceeds the
statutory maximum;

c. the defendant expressly acknowledges and agrees that the United States
reserves all rights to appeal the defendant’s sentence as set forth in 18 U.S.C.
§ 3742(b), and U.S. v. Booker, 125 S. Ct. 738 (2005);

d. the defendant waives the right to collaterally attack the conviction and sentence
pursuant to 28 U.S.C. § 2255, except for claims based on ineffective assistance
of counsel or prosecutorial misconduct; ,

e. the defendant waives the right to have the sentence modified pursuant to 18
U.S.C. § 3582(c), except for a rule 35(b) motion filed by the government;

f. the defendant waives the right to appeal the District Court’s determination of
the amount of restitution and the Court’s subsequent restitution order, if any;
and

Page 4 of 11
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 5 of 11 PagelD #: 47

g. the defendant waives the right to appeal the District Court’s determination of
any forfeiture issues and the Court’s subsequent forfeiture order, if any.

MAXIMUM PENALTIES
10. The defendant hereby acknowledges that he has been advised of the maximum penalties
for each count to which fhe is pleading guilty. By entering a plea of guilty to Count One
of the Indictment, the defendant agrees that he faces:

a, amaximum term of imprisonment for [0 years;

b. If the defendant has three or more felony convictions, which are violent or
serious drug offenses, then the defendant faces a mandatory minimum
sentence of 15 years, maximum of life imprisonment;

ce. amaximum fine of $250,000;
both imprisonment and fine;

a term of supervised release for not more than 3 years, which begins after
release from prison; if subsection (b) applies, the term of supervised release
is not more than 5 years.

f. a possibility of going back to prison if the defendant violates the conditions
of supervised release;

g. aspecial assessment of $100.00 for each count of conviction.

CONDITIONS OF SUPERVISED RELEASE

11. The Defendant acknowledges that if a term of supervised release is imposed as part of the
sentence, the Defendant will be subject to the standard conditions of supervised release as
recommended by the United States Sentencing Commission and may be subject to other
special conditions of supervised release as determined by the Court. The standard
conditions of supervised release are as follows:

a. The defendant shall report to the probation office in the federal judicial district
where he or she is authorized to reside within 72 hours of release from
imprisonment, unless the probation officer instructs the defendant to report to a
different probation office or within a different time frame.

b. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when to report to
the probation officer, and the defendant shall report to the probation officer as
instructed.

Page 5 of 11
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 6 of 11 PagelD #: 48

c. The defendant shall not knowingly leave the federal judicial district where he
or she is authorized to reside without first getting permission from the court
orthe probation officer,

d. The defendant shall answer truthfully the questions asked by the probation officer.

e. The defendant shall live at a place approved by the probation officer. Ifthe
defendant plans to change where he or she lives or anything about his or her
living arrangements (such as the people the defendant lives with), the
defendant shall notify the probation officer at least 10 days before the change.
If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant shall notify the probation
officer within 72 hours of becoming aware of a change or expected change.

f. The defendant shall allow the probation officer to visit the defendant at any
time at his or her home or elsewhere, and the defendant shall permit the
probation officer to take any items prohibited by the conditions -of the
defendant’s supervision that he or she observes in plain view.

g. The defendant shall work full time (at least 30 hours per week) at a lawful type
of employment, unless the probation officer excuses the defendant from doing
so. If the defendant does not have fuli-time employment he or she shall try to
find full- time employment, unless the probation officer excuses the defendant
from doing so. If the defendant plans to change where the defendant works or
anything about his or her work (such as the position or the job responsibilities),
the defendant shall notify the probation officer at least 10 days before the
change. Ifnotifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, the defendant shall notify the
probation officer within 72 hours of becoming aware of a change or expected
change.

h. The defendant shall not communicate or interact with someone the defendant
knows is engaged-in criminal activity. If the defendant knows someone has been
convicted of a felony, the defendant shall not knowingly communicate or interact
with that person without first getting the permission of the probation officer.

i. Ifthe defendant is arrested or questioned by a law enforcement officer, the
defendant shall notify the probation officer within 72 hours.

j. The defendant shall not own, possess, or have access to a firearm,ammunition,
destructive device, or dangerous weapon (i.e., anything that was designed, or was
modified for, the specific purpose of causing bodily injury or death to another
person, such as nunchakus or Tasers).

k. The defendant shall not act or make any agreement with a law enforcement agency
to act as a confidential human source or infermant without first getting the
permission of the court.

|. If the probation officer determines that the defendant poses a risk to another
person (including an organization), the probation officer may require the
defendant to notify the person about the risk and the defendant shall comply with
that instruction. The probation officer may contact the person and confirm that
the defendant has notified the person about the risk.

m. The defendant shall follow the instructions of the probation officer related to the
conditions of supervision.

Page 6 of 11
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 7 of 11 PagelD #: 49

NO OTHER CHARGES

12, The government agrees that 10 other federal charges, which stem from the activities
described in the Indictment, will be brought against the defendant in the Western District
of Arkansas.
SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

13. The parties acknowledge that the Court shall consult and take into account the United
States Sentencing Commission Guidelines in determining the sentence, but that the Court
is not bound by the Guidelines and may sentence the defendant to any senterice withta the
statutory range.

AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

14. The defendant acknowledges that discussions have taken place concerning the possible
guideline range which might be applicable to this case. The defendant agrees that any
discussions merely attempt to guess at what appears to be the correct guideline range and
do not bind the District Court. Further, the defendant acknowledges that the actual range
may be greater than contemplated by the parties, In the event that the actual guideline range
is greater than the parties expected, the defendant agrees that this does not give him the
right to withdraw his plea of guilty.

RELEVANT CONDUCT CONSIDERED

15. At the sentencing hearing, the government will be permitted to bring te the Court’s
attention, and the Court will be permitted ta consider, all relevant infermation with respect
to defendant’s background, character and conduct, including the conduct that is the subject

of this investigation for which he has not been charged up to the date of this Agreement,

Page 7 of 11
Case 6:19-cr-60024-SOH Document19 Filed 12/17/19 Page 8 of 11 PagelD #: 50

16.

17,

18.

and/or which is the basis for any of the counts which will be dismissed pursuant to this
agreement, as provided by § 1B1.3 of the Sentencing Guidelines.

PERJURY

In the event that it is determined that the defendant has not been truthful with the Court as
to any statements made while under oath, this plea agreement shall not be construed to
protect the defendant from prosecution for perjury or false statement.

CONCESSIONS BY THE GOVERNMENT

The government agrees not to object to a recommendation by the probation office or a
ruling of the Court which awards the defendant an appropriate-level decrease in the base
offense level for acceptance of responsibility. If the offense level in the Presentence Report
is 16 or greater and the Court accepts a recommendation in the Presentence Report that
defendant receive two points for acceptance of responsibility, the United States agrees to
move for an additional one-point reduction for acceptance of responsibility for a total of
three points. However, the Government will not be obligated to move for an additional
one-point reduction or recommend any adjustment for acceptance of responsibility if
defendant engages in conduct inconsistent with acceptance of responsibility including, but
not limited to, the following:

a. falsely denies, or makes a statement materially inconsistent with, the factual
basis set forth in this agreement;

b. falsely denies additional relevant conduct in the offense;
is untruthful with the Government, the Court or probation officer; or

d. materially breaches this plea agreement in any way. |

GOVERNMENT'S RESERVATION OF RIGHTS

Although the government agrees not to object to certain findings by the probation office or

to rulings of the Court, it reserves the right to: |

Page 8 of 11
Case 6:19-cr-60024-SOH Document19 Filed 12/17/19 Page 9 of 11 PagelD #: 51

19,

21.

a. make all facts known to the probation office and to the Court;

b. call witnesses and introduce evidence in support of the Presentence Report;

c. contest and appeal any finding of fact or application of the Sentencing
Guidelines;

d. contest and appeal any departure from the appropriate Guideline range; and,

e. defend all rulings of the District Court on appeal including those rulings which
may be contrary to recommendations made or positions taken by the
government in this plea agreement which are favorable to the defendant.

NO RIGHT TO WITHDRAW THE GUILTY PLEA
The government’s concessions on sentencing options are non-binding and made pursuant
to Rule 11(c)(1}(B) of the Federal Rules of Criminal Procedure. As a result, if the Court
should reject the defendant’s requests or recommendations for certain findings of fact or
applications of the Guidelines, the defendant acknowledges that there is no right to
withdraw the guilty plea.

DISMISSAL OF COUNT

. The government’s agreement to dismiss Count Two of the Indictment is made pursuant to

Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure. As a result, if the Court
should reject the government’s motion to dismiss the agreed count of the Indictment, the
defendant shall be afforded the right to withdraw his plea purstiant to Rule 11(c)(5)(B) of
the Federal Rules of Criminal Procedure.

AGREEMENT NOT BINDING ON THE CGURT

The parties agree that nothing in this agreernent binds the District Court to:

make any specific finding of fact;

make any particular application of the Sentencing Guidelines;

hand down any specific sentence;

accept any stipulation of the parties as contained in this plea agreement, and,
accept this plea agreement.

eg ao oF

Page 9 of 1]
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 10 of 11 PagelD #: 52

22. The government and the defendant acknowledge that the Court has an obligation to
review the Presentence Report before it accepts or rejects this plea agreement.
AGREEMENT DOES NOT BIND ANY OTHER ENTITY
23. The parties agree that this plea agreement does not bind any governmental entity other than
the United States Attorney’s Office for the Western District of Arkansas.
SPECIAL ASSESSMENT
24. The defendant agrees to pay $100.00 as the special assessment in this case.

REPRESENTATIONS BY DEFENDANT

25. By signing this plea agreement, the defendant acknowledges that:

a. The defendant has read this agreement (or has had this agreement read to him)
and has carefully reviewed every part of it with defense counsel.

b. The defendant fully understands this plea agreement and is not under the
influence of anything that could impede the defendant’s ability to fully
understand this plea agreement.

c. No promises, agreements, understandings, or conditions have been made or
entered into in connection with the decision to plead guilty except those set
forth in this plea agreement.

d. The defendant is satisfied with the legal services provided by defense counsel
in connection with this plea agreement and matters related to it.

e. The defendant has entered into this plea agreement freely, voluntarily, and
without reservation and the defendant's desire to enter a plea of guilty is not the
result of threats or coercion directed at the defendant or anyone connected with
the defendant.

REPRESENTATIONS BY DEFENSE COUNSEL
26. By signing this plea agreement, counsel for the defendant acknowledges that:

a. Counsel has carefully reviewed every part of this agreement with the defendant
and this agreement accurately and completely sets forth the entire agreement
between the United States and the defendant.

b. Counsel has explained the ramifications of the plea agreement to the defendant,
and believes that the defendant understands this plea agreement, what rights are
being lost by pleading guilty, and what the government has agreed to do in
exchange for the plea of guilty.

Page 10 of 11
Case 6:19-cr-60024-SOH Document19_ Filed 12/17/19 Page 11 of 11 PagelID #: 53

c. Counsel believes that the defendant’s decision to enter into this agreement is an
informed and voluntary one.

PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
27. The defendant and his attorney both acknowledge that this plea agreement constitutes the
entire agreement of the parties. Further, all parties agree that there are no ora! agreements
or promises which have been made to induce the defendant to change his plea to guilty.

LovenBey
day of Betober 2019

   

DUANE (DAK) KEES
UNITED STATES ATTORNEY

 

Ze. Qie La David Hare's

 

 

Matthew Hill David A. Harris
Attorney for Defendant Assistant U.S. Attorney

Page 11 of 11
